In 1996, appellant was convicted of criminal attempt incest in
                       Colorado. As a result, he was required to register as a sex offender. In
                       2004, appellant moved to Nevada and registered as a Tier-1 offender
                       pursuant to NRS Chapter 179D. Approximately four years later,
                       appellant received a letter from the Department of Public Safety advising
                       him that he would be reclassified as a Tier-3 offender under A.B. 579.
                                   Appellant subsequently filed a complaint in the Eighth
                       Judicial District Court of Nevada to challenge the constitutionality of A.B.
                       579. In addition, appellant filed an ex parte application for a temporary
                       restraining order and preliminary injunction of the enforcement of A.B.
                       579, which the state district court granted for appellant and other
                       similarly situated parties until the matter was fully briefed. Before the
                       state district court made a decision on the merits, the United States
                       District Court for the District of Nevada permanently enjoined
                       enforcement of A.B. 579.    See ACLU of Nev. v. Masto,     719 F. Supp. 2d
1258, 1260 (D. Nev. 2008) (Masto I). The stay in the state district court
                       proceedings was then extended, pending resolution of the federal case.
                       Several years later, the United States Court of Appeals for the Ninth
                       Circuit reversed the federal district court's decision on A.B. 579, see ACLU
                   of Nev. v. Masto, 670 F.3d 1046, 1067 (9th Cit. 2012) (Masto II), and this
                       court upheld the constitutionality of A.B. 579 in a challenge raised by a
                   juvenile sex offender, see Logan D., 129 Nev., Adv. Op. 52, 306 P.3d at 389-
                       90.
                                   In light of Masto II and Logan D., respondents filed a motion
                   to dissolve the preliminary injunction, which the state district court
                   granted. Appellant then appealed. This court reviews a district court's
                   decision regarding the dissolution of a preliminary injunction for an abuse

SUPREME COURT
     OF
   NEVADA

                                                            2

                da.>
                of discretion. See Finkel v. Cashman Prof?, Inc., 128 Nev. 68, 72, 270 P.3d
1259, 1262 (2012). Accordingly, we will reverse such a decision if the
                district court abused its discretion or if the decision is based on an
                incorrect legal standard or clearly erroneous finding of fact.   Boulder Oaks
                Cmty. Ass'n v. B & J Andrews Enters., LLC,      125 Nev. 397, 403,215 P.3d
                27, 31 (2009). Questions of law within this context, however, are reviewed
                de novo. Id.
                               "A preliminary injunction is available when the moving party
                can demonstrate that the nonmoving party's conduct, if allowed to
                continue, will cause irreparable harm for which compensatory relief is
                inadequate and that the moving party has a reasonable likelihood of
                success on the merits." Id. We conclude that appellant's arguments lack
                merit in light of Logan D. and Masto IL Further, the record below is not
                sufficiently developed to sustain appellant's claims, specifically his
                arguments under the Contracts Clause." Appellant did not meet his
                burden of clearly demonstrating that A.B. 579 is unconstitutional as
                applied to him at this time, and thus, he could not show a reasonable
                likelihood of success on the merits to maintain his preliminary injunction.




                       'Although appellant generally discusses plea bargains in the
                analysis of his Contracts Clause claim, he does not specify the terms and
                conditions of his plea agreement. Instead, appellant classifies his
                conditions of probation with the state of Colorado as a contract. However,
                these conditions do not constitute an enforceable contract.            See
                Commonwealth v. MacDonald, 736 N.E.2d 444, 447-48 (Mass. App. Ct.
                2000); Yates v. State, 792 P.2d 187, 189 (Wyo. 1990). Further, the record
                is silent as to the circumstances of appellant's move from Colorado to
                Nevada. It is unknown whether he entered into an interstate compact or
                another agreement that may pertain to his Contracts Clause claim.
                Therefore, appellant's claim fails at this time.
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      3
                As a result, we conclude that the district court did not abuse its discretion
                by dissolving the injunction. Accordingly, we
                            ORDER the order of the district court AFFIRMED.




                                                                                 , C.J.
                                                    Hardesty


                                                                                    J.
                                                    Parraguirre




                                                    Gibbons

                                                   0
                                                   . Icral
                                                    Pickering




SUPREME COURT
     OF
   NEVADA
                cc: Hon. Rob Bare, District Judge
                     McLetchie Shell LLC
                     Robert L. Langford & Associates
                     Attorney General/Transportation Division/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA


10) N17A
                                                  5